Citation Nr: 1625651	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  99-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 11, 1995, for the award of a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes on appeal to the Board of Veterans' Appeals Board from a
December 1998 rating decision by the RO that awarded service connection and
assigned a 30 percent rating for PTSD, effective from February 11, 1995.  Subsequently, by a December 2008 rating decision, the RO awarded a 70 percent
rating, effective from February 11, 1995. Also from a February 2012 RO decision that granted entitlement to TDIU and assigned an effective date of  February 11, 1995.

In December 2003 and May 2006, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board denied the Veteran's claim for a higher initial rating in September 2009, and the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties to the appeal entered a Joint Motion for Remand (Joint Motion) in April 2010, and the Court ordered that the case be remanded for compliance with the instructions in the Joint Motion.

The Board notes that in a February 2012 rating decision, the RO granted entitlement to individual unemployability, effective February 11, 1995.  The Veteran perfected an appeal as to the effective date assigned, so that issue is now on appeal.

In April 2016, attorney Robert V. Chisolm, withdrew from representation of the Veteran after certification of this appeal to the Board.  The April 2016 letter from the attorney and an April 2016 letter from the VA indicate that the Veteran has been notified of this action; however, he has not appointed a new representative.  As such, the Board considers him to be self-represented in this case.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.




FINDINGS OF FACT

1. Beginning February 11, 1995, the Veteran's PTSD has resulted in total occupational and social impairment.

2.  In a December 1998 rating decision service connection for PTSD was awarded effective February 11, 1995, no appeal was taken from that decision.

3.  Prior to February 11, 1995, the Veteran's sole service-connected disabilities were malaria evaluated as noncompensable, and a right foot disability evaluated as 10 percent disabling.

4. Prior to February 11, 1995, the Veteran was unemployable due to a combination of his service-connected right foot disability and his nonservice-connected psychiatric condition.


CONCLUSIONS OF LAW

1. Beginning February 11, 1995, the criteria for a disability evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  Entitlement to an effective date prior to February 11, 1995, for the award of  TDIU is denied. 38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400(o) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for an increased rating for PTSD. With regard to his effective date claim, notice of what was required for this claim was provided in a December 2010 letter.

Legal Criteria - Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including at work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work....)."  Id.  

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.   

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," has some meaningful interpersonal relationships."  Id.   

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Analysis

The Veteran was afforded a VA examination in February 1995.  He reported anger
management problems, including having a criminal history, and endorsed many mood swings.  The Veteran had been married for 21 years and had two children.  He did not like to be around people.  

The Veteran was afforded a second VA examination in September 1998 by a board
of two psychiatrists.  He was divorced (since 1997) and lived alone.  His son had been murdered in 1995.  He also reported that he had been incarcerated for 10 months in 1997 following an altercation with a police officer.  Social adaptability and integration skills were poor at that time.  The examiner noted that the Veteran had some decrease in efficiency, due to his anxiety disorder, and seemed to have decreased ability to establish healthy and effective interpersonal relationships.

The second examiner concluded that the Veteran had a significant degree of impairment due to both his PTSD and his antisocial personality disorder symptoms, and opined that it was quite likely that both of those caused a combined degree of impairment that resulted in moderate impairment to both his ability to function interpersonally and develop meaningful relationships, as well as his ability to pursue and maintain gainful employment.

The Veteran was afforded another VA examination in August 2005.  He reported not being able to concentrate, difficulty in getting along with others, and anger problems.  Regarding working, he reported that he did not feel comfortable around people and did not like crowds.  Regarding his relationships, he reported that he was married once for 23 years, but he was living alone at that time.  The examiner opined that the Veteran's symptoms moderately affected his social and occupational functioning, and that the Veteran might have personality elements contributing to the problem.  The examiner recommended that psychological testing be done.

The Veteran was afforded another VA examination in November 2008.  He reported feeling depressed every day, and noted that he was typically by himself and preferred it that way.  He also reported that he was divorced, had not spoken to his daughter for years, and did not know where she lived.  He did report seeing his father every day, and noted that he had some acquaintances, but not many friends, and people stopped by, but he did not socialize much.  He also reported that he was an ordained minister, but had not been to church in quite a while.  The examiner opined that the Veteran's PTSD symptoms severely impaired his functioning, and impacted his ability to sustain relationships.  

VA treatment records show that in 2009, the Veteran reported that he remained socially isolated and that he could not trust anybody.  

The Veteran underwent a vocational assessment in July 2010.  The vocational consultant recounted two phone interviews with the Veteran that month, at which time he reported that he was residing alone, rarely leaving his home, and being very uneasy around other people, especially crowds, and relying on friends to assist with out of the home chores, such as shopping, due to his wanting to avoid people whenever possible.  The vocational consultant concluded that the records pre-dating the Veteran being granted service connection benefits in February 1995 were consistent and documented his difficulty with social and occupational functioning and remained consistent and clear in his dysfunction in these areas up to the present time.  She stated further that the Veteran's statements were consistent with information contained in the medical records, which documented his functional impairment in social, occupational and personal situations since approximately1971.

On VA examination in July 2011, the Veteran reported that he lived with his three dogs, noting that "everything fell apart" with his family after his son's 1995 murder.  He also reported that his daughter hated him, and that he felt a lot of ambivalence towards his wife, even though they had divorced 15 years prior.  He noted that he did not like to be around people and that he did not socialize.  He did indicate that his friend had brought him to the VA for his examination, but he also noted that he paid him to drive.  The examiner noted that the Veteran had feelings of detachment or estrangement from others, and that his PTSD symptoms caused clinically significant distress or impairment in social and occupational functioning.

During his most recent VA examination in February 2012, the Veteran reported, as before, that he lived alone with his three dogs.  His parents were deceased, but he noted that he did get along well with them.  He also noted that he had two living sisters, whom he saw 4-5 times during the summer, but didn't really get along with.  He also stated that he had a brother, whom he got along well with, but only saw about three times a year.  He also reported, as before, that his only son was murdered in 1995, and that he had one daughter who hated him and whom he had no relationship with.  He had never remarried since his divorce in 1997.  With regard to relationships outside of family, the Veteran reported that he didn't really have any friends and didn't associate with people.  He stated that his dogs were his family.  He also noted that he avoided his neighbors and that he would talk to them, but would not associate with them.  The examiner noted that the Veteran's PTSD symptoms resulted in markedly diminished interest or participation in significant activities; feelings of detachment and estrangement from others; and clinically significant distress or impairment in social and occupational functioning; and an inability to establish and maintain effective relationships.  The examiner also specifically noted that the Veteran's detachment, irritability and avoidance of people were quite profound, and that he appeared incapable of forming appropriate working or social relationships.  He noted further that the Veteran was quite hypervigilant and had difficulty even going to the grocery store without feeling as though he needed to immediately leave.

The Veteran has already been granted a total disability rating, based on individual unemployability, due to his service-connected PTSD, effective February 11, 1995.  Therefore, there is no dispute as to whether he has been totally occupationally impaired since service connection was granted as of that date.  The remaining question is whether he has also demonstrated total social impairment since the beginning of the appeal period.  The Board finds that the evidence noted above shows that the Veteran has also demonstrated total social impairment since the beginning of the appeal period in February 1995.  

In this regard, the Board notes that following the death of his son in 1995, the Veteran's PTSD symptoms, including his social impairment, increased significantly.  Since 1995, he has reported being angry and socially isolated.  He has also reported not getting along with people and not wanting to be around people.  Examiners have described him as irritable, detached and estranged from others, and noted that he did not really have the capacity to establish healthy and effective interpersonal relationships.  The Veteran has reported having a decent relationship with a brother, but he also noted that he only sees him about three times a year.  He has also reported having one or two "friends" who drive him to appointments and do chores, such as shopping, for him, and having people stop by his home to visit.  However, he has more consistently reported not being able to socialize, being alone and at home most of the time, and even paying these so-called "friends" to drive him around.  He has reported having no relationship whatsoever with his ex-wife of over 20 years, whom he is still angry with, or his adult daughter, who he claims hates him, and he has never remarried or reported having another romantic relationship.  Based on this evidence, and resolving all doubt in the Veteran's favor, the Board finds that the preponderance of evidence shows that the Veteran's PTSD symptomatology more nearly approximates the criteria for a 100 percent disability rating, based on total social and occupational impairment, for the entire appeal period.

Effective Date Claim

A claim for TDIU is essentially a claim for an increased rating, and the effective date of an award on such claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. §  3.400(o).  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Reasonable doubt, including regarding degree of disability, is to be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran asserts that he is entitled to an effective date back at least to 1975, but more accurately 1971, for the award of TDIU, because that was when he first filed a claim for benefits, and his service-connected disabilities have rendered him unemployable since that time.

The Veteran was awarded TDIU in a 2012 rating decision that assigned an effective date of February 11, 1995. Prior to February 11, 1995, the Veteran's sole service connected disabilities were a right foot disability rated as 10 percent disabling and malaria rated as noncompensable. The Veteran's disabilities for this period did not meet the schedular criteria for TDIU, and thus any award would have to have been made based on extraschedular consideration for TDIU under 38 C.F.R. § 4.16(b) after referral to the Director of Compensation Service. The Board finds that TDIU was not warranted prior to February 11, 1995.

Initially, the Board notes that entitlement to TDIU was denied in a final August 1989 Board decision. Thus, any pending claim prior to August 1989 was finally denied in the Board's 1989 decision, and an effective date prior to August 1989 is not available.  

Subsequent to August 1989, SSA documentation of record shows that the Veteran was awarded unemployability disability benefits effective August 2007 based on the combination of his foot and psychiatric disabilities.  A letter from the Agent Orange Administration program in March 1990 indicates that the Veteran was totally disabled due to a severe psychiatric impairment. There is no evidence of record prior to February 11, 1995, that shows that the Veteran was unemployable solely due to his service-connected right foot disability and malaria. His unemployability has always based on a combination of his orthopedic and psychiatric conditions.  Thus, even if a claim for TDIU was present prior to February 11, 1995, entitlement to TDIU did not arise, and was not factually ascertainable, prior to February 11, 1995, when the Veteran's award of service connection for PTSD became effective. 

The Board sympathizes with the Veteran's frustration with the circumstances; however, the law does not permit an effective date prior to February 11, 1995, for the award of TDIU given that he was not service-connected for PTSD prior to that date.  The claim of entitlement to an effective date prior to February 11, 1995, is denied.
 
ORDER

A 100 percent rating for PTSD is granted, beginning February 11, 1995, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date prior to February 11, 1995, for TDIU is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


